Case 1:19-cr-00790-PKC Document 7 Filed 11/12/19 Page 1of1

Law Office of John P. Buza, P.C.
233 Broadway, Suite 900
New York, NY 10279
212-349-2200 (Tel.)
646-968-0294 (Fax)

john@johnbuzalaw.com
November 12, 2019

VIA ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Saint Clair, 19 CR 790 (PKC)

Dear Judge Castel:

I represent Asa Saint Clair pursuant to the above-captioned case. As the Court is aware,
this case is on for Mr. Saint Clair’s arraignment tomorrow. I write this letter on behalf of all
parties to request a modification to the current bond. The current bond, set by Magistrate Judge
Wang, is $500,000.00 to be secured by two financially responsible people. I have provided the
information and financial documents for two financially responsible people who have been
interviewed by the U.S. Attorney’s Office. The Government has indicated that these two
potential signers would be acceptable to sign the bond. However, the Government would like a
condition added whereby one of signers also agrees to allow for the forfeiture of his home should
Mr. Saint Clair violate the terms of his release. This request arises because neither potential
signer has adequate financial liquidity to cover the amount of the bond without the property.

I have no objection to this extra condition and have provided documents to the
Government reflecting the value of the proposed property as well as the remaining mortgage
amount. The amount of equity in the home coupled with the salaries of the two potential signers
is in excess of $500,000.00. I have given the Government documents reflecting this and they
indicated they would approve it. I therefore write this letter requesting an Order from the Court
that the bond be modified to include this extra provision. This request is without objection.

 

cc: AUSA Kiersten Fletcher
via ECF
